REDMANN, Judge.
Because there is testimony from two neighbors that decedent and his legatee were living together in a sexual relationship a year before his last illness and from a number of witnesses that the legatee sought to defeat an eviction proceeding by testifying that she was the “common-law wife” of decedent, the trial judge’s conclusion of open concubinage is supported by the record and we cannot substitute our judgment for his; Canter v. Koehring, La. 1973, 283 So.2d 716.
The fact that the legatee maintained her apartment in a public housing project (using it also for some of her work as a cosmetician) cannot of itself defeat the concubinage’s openness. A simple conflict of evidence does not prevent a conclusion of open concubinage by the trial judge; Succession of Battiste, La.App. 4 Cir. 1962, 145 So.2d 668, cert. denied.
Affirmed.